PER CURIAM.
Kevin Wood seeks certiorari review of an order of the circuit court acting in its appellate capacity. Wood contends that the circuit court departed from the essential requirements of the law and violated his due process rights by granting the state’s motion to dismiss his appeal without providing him with an opportunity to respond to the motion. We agree and grant the petition. See Fla. R.App. P. 9.300 (2000); see, e.g., Marty v. Bainter, 709 So.2d 185 (Fla. 1st DCA 1998)(grant-ing the petition for a writ of certiorari after the circuit court dismissed the petitioner’s appeal without giving him the ten day notice required by Fla. R.App. P. 9.410); Lawson v. State, 654 So.2d 1018 (Fla. 1st DCA 1995). The circuit court shall reinstate Wood’s appeal and grant him an opportunity to respond to the state’s motion to dismiss.
ERVIN, WOLF and PADOVANO, JJ., concur.